Henley, J.
Appellant’s action was in the nature of a claim against the estate of Evan Evans, deceased, for services rendered in caring for decedent. On trial there was a verdict and judgment in favor of the estate. Appellee has filed a motion to dismiss this appeal, in which it is made one of the reasons for dismissal that the proper parties appellees are not named and set out in the assignment of errors in this, that the administrators of the estate of Evan Evans, to wit, John B. Evans, James W. Evans and Ashury Evans should be named as the appellees. ¥e think the objection well taken.
It was said in the case of the Estate of Peden v. Noland, 45 Ind. 354: “The estate of Joseph Peden, deceased, is not the full name of any natural or artificial party or person. We can not render judgment against an estate but we may against an administrator or executor of an estate”. Also, in the case of the Estate of Wells v. Wells, 71 Ind. 509, the court said: “The estate of a dead man can not be a party to a suit without some representative; and a suit should be carried on in the name of the representative as such”. To the same effect also was the case of Estate of Thomas v. Service, 90 Ind. 128.
The rule of this court requiring that the assignment of errors shall contain the full name of the parties so that pi*ocess when necessary shall issue accordingly could not be more flagrantly violated than it has been in this case.
For failure to comply with the rule, the appeal is dismissed.